                Case 2:20-cv-01648-TSZ Document 4 Filed 11/13/20 Page 1 of 3




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        FRIENDS OF DISCOVERY PARK,
 8                            Plaintiff,
 9         v.                                           C20-1648 TSZ
10      UNITED STATES DEPARTMENT                        ORDER
        OF HOUSING AND URBAN
11      DEVELOPMENT,
12                            Defendant.

13
            THIS MATTER comes before the Court upon an action brought under the
14
     Freedom of Information Act (“FOIA”).
15
            Having reviewed the complaint in this matter, the Court concludes that this
16
     proceeding is exempt from the initial disclosure requirements of Fed. R. Civ.
17
     P. 26(a)(1)(A) and the initial conference requirements of Fed. R. Civ. P. 26(f). See Fed.
18
     R. Civ. P. 26(a)(1)(B)(i).
19
            To facilitate entry of an appropriate scheduling order in this matter, and pursuant
20
     to Fed. R. Civ. P. 16 and Local Civil Rule 16, counsel are directed to confer and to file a
21
     JOINT STATUS REPORT by Thursday February 11, 2021. The conference among
22

23

     ORDER - 1
                Case 2:20-cv-01648-TSZ Document 4 Filed 11/13/20 Page 2 of 3




 1 counsel shall be by direct and personal communication, whether via face-to-face meeting

 2 or telephonic conference. The Joint Status Report must contain the following

 3 information by corresponding paragraph numbers:

 4         1.      A concise statement of the positions of the parties concerning the relief

 5 requested in the complaint.

 6         2.      A summary of the procedural posture of the case and/or the status of the

 7 FOIA requests at issue and any responses thereto.

 8         3.      A proposed deadline for filing any administrative record.

 9         4.      A proposed deadline for filing dispositive motions.

10         5.      An indication whether trial will be required in this matter and, if so, an

11 indication (i) when the matter will be ready for trial; (ii) whether such trial will be jury or

12 non-jury; and (iii) how long such trial is anticipated to take.

13         6.      An indication whether the parties agree that a full-time Magistrate Judge

14 may conduct all proceedings, including trial and the entry of judgment, under 28 U.S.C.

15 § 636(c) and Local Rule MJR 13. The Magistrate Judge who will be assigned the case is

16 the Honorable Michelle L. Peterson. Agreement in the Joint Status Report will constitute

17 the parties’ consent to referral of the case to the assigned Magistrate Judge.

18         7.      An indication whether any party wishes a scheduling conference before a

19 scheduling order is entered in this case. If the parties are unable to agree on any part of

20 the Joint Status Report, they may answer in separate paragraphs. No separate reports are

21 to be filed.

22

23

     ORDER - 2
              Case 2:20-cv-01648-TSZ Document 4 Filed 11/13/20 Page 3 of 3




 1         The time for filing the Joint Status Report may be extended only by the Court.

 2 Any request for extension should be made telephonically by calling chambers at

 3 206-370-8830. If the parties wish to have a status conference with the Court at any time

 4 during the pendency of this action, they should contact chambers. Finally, if this matter

 5 is resolved by further agency action or settled, the parties shall immediately notify the

 6 Court at 206-370-8830.

 7         This Order is issued at the outset of the case, and a copy is sent by the Clerk to

 8 counsel for plaintiff and any defendants who have appeared. Plaintiff’s counsel is

 9 directed to serve copies of this Order on all parties who appear after this Order is filed,

10 within fourteen (14) days of receipt of service of each appearance. Plaintiff’s counsel

11 will be responsible for starting the communications needed to comply with this Order.

12         Failure by any party to fully comply with this Order may result in the imposition

13 of sanctions, including dismissal of the case.

14         The Clerk is directed to send a copy of this Order to all counsel of record.

15         IT IS SO ORDERED.

16         Dated this 13th day of November, 2020.

17

18                                                    A
                                                      Thomas S. Zilly
19
                                                      United States District Judge
20

21

22

23

     ORDER - 3
